                  IN THE UNITED STATES DISTRICT COURT
                                                                         FILED
                      FOR THE DISTRICT OF MONTANA                       MAR25 2019
                             BUTTE DIVISION
                                                                              o,1
                                                                        Clerk, U
                                                                       ~strict      Courts
                                                                         issouta o ·o_ntana
                                                                                   ,v,sion

 UNITED STATES OF AMERICA,                         CR 00-04-BU-DWM-1

              Plaintiff,

       vs.                                             FINAL ORDER
                                                     IN GARNISHMENT
JEFFREY W. CHADWICK,

              Defendant,

WILDFIRE DEFENSE SYSTEMS,
INC.,

              Garnishee.


      A writ of garnishment, directed to garnishee, has been duly issued and

served upon the garnishee. (Doc. 58.) Pursuant to the writ of garnishment, the

garnishee filed an answer on or about March 8, 2019, stating that at the time of the

service of the writ, garnishee had in garnishee's possession, custody or control

personal property belonging to and due defendant, that defendant is employed by

the garnishee and earns regular wages from the garnishee. (Doc. 63.)

      On December 14, 2018, the defendant was notified of his right to a hearing

and has not requested a hearing to determine exempt property. (See Doc. 64 at 2.)

      On March 22, 2019, the plaintiff filed a request for entry of final order in

garnishment. No responsive pleading has been filed.
      Accordingly, IT IS ORDERED that plaintiffs request for entry of a final

order of garnishment (Doc. 64) is GRANTED. The garnishee shall pay to plaintiff

the lesser of a) 25% of defendant's disposable earnings or b) the amount by which

defendant's disposable earnings exceed 30 times the federal minimum hourly

wage. "Disposable earnings" are those earnings remaining after deductions of any

amount required by law to be withheld, such as social security and withholding

taxes. These payments shall be made at the same time the employee is paid and

shall continue until the debt to the plaintiff is paid in full or the garnishee no longer

has custody, possession, or control of any property belonging to the debtor or until

further order of this Court. Payments shall be sent to: Clerk of Court, U.S. District

Court, P.O. Box 8537, Missoula, Montana 59807.

      IT IS FURTHER ORDERED that any amounts which the garnishee may be

holding pursuant to the writ of garnishment shall immediately be turned over to the

United States Attorney at the above address.

      DATED this ~            y of March, 2019.
